Exhibit 10.2

 

Picture 1 [ll20190630ex10215e2a0001.jpg]

3000 John Deere Road,   Toano, VA 23168

Phone: (757) 259-4280  Fax: (757) 259-7293

 

 

                           ,           

 

[Name]

[Street]

[City, State]

 

RE:      Non-Employee Director Restricted Stock Award Agreement

 

Dear [Name]:

 

Lumber Liquidators Holdings, Inc. (the “Company”) has designated you to be a
recipient of restricted shares of the common stock of the Company, par value
$.001 per share (“Stock”), subject to the service-based vesting restrictions and
other terms set forth in this Award Agreement and in the Lumber Liquidators
Holdings, Inc. 2011 Equity Compensation Plan, as amended (the “Plan”).

 

The grant of these restricted shares of Stock is made pursuant to the Plan. The
Plan is administered by the Compensation Committee (the “Committee”) of the
Company’s Board of Directors (the “Board”). The terms of the Plan are
incorporated into this Award Agreement and, in the case of any conflict between
the Plan and this Award Agreement, the terms of the Plan shall control. A copy
of the Plan will be provided to you upon request.

 

1.         Grant.  In consideration of your agreements contained in this Award
Agreement, the Company hereby grants to you                shares of Company
Stock (the “Restricted Stock”) as of                (the “Grant Date”).  The
Restricted Stock is subject to the vesting requirement set forth in Section 2
below.  Until the vesting requirement has been satisfied, the Restricted Stock
is forfeitable and nontransferable.

 

2.         Vesting.  The grant of the Restricted Stock is subject to the
following terms and conditions:

 

(a)        The shares of Restricted Stock shall 100% vest, and shall no longer
be subject to forfeiture, upon your continued service on the Board through the
date of, and immediately prior to, the next annual meeting of stockholders.
Additionally, the Committee may in its sole discretion (but is not obligated to)
determine that your shares shall become 100% fully vested upon the date you
cease serving on the Board.

 

(b)        The Restricted Stock granted hereunder shall also 100% vest upon a
Change in Control of the Company (as defined in the Plan) to the extent not
already vested.

 

(c)        Your shares of Restricted Stock will be forfeited at the time you
cease serving on the Board if the shares of Restricted Stock are not vested at
such time and the










 

Committee does not exercise its discretion to determine that your shares of
Restricted Stock shall become vested at such time.

 

3.         Dividends.  During the period beginning with the Grant Date and
ending with the vesting date under Section 2 above or the earlier forfeiture of
your Restricted Stock, (a) dividends or other distributions paid in shares of
Stock shall be subject to the same restrictions as set forth in Section 2 above,
and (b) dividends paid or other distributions paid in cash on outstanding shares
of Stock shall be paid at the same time as such dividends are paid by the
Company with respect to authorized and issued shares held by its other
stockholders of record (provided, however, dividends or other distributions paid
in cash shall only be paid to you if you are serving on the Board as of the
record date of such dividends or distributions and payment is made to the
Company’s shareholders of record no later than two and one-half (2 1/2) months
after the record date of the applicable dividends or distributions).

 

4.         Forfeiture and Repayment Provision.  If the Committee determines, in
its sole discretion, that you have, at any time, willfully engaged in conduct
that is harmful to the Company (or any Related Company), the Committee may
declare that all or a portion of this Restricted Stock award is immediately
forfeited. If the Committee determines, in its sole discretion, that you have
willfully engaged in conduct that is harmful to the Company (or any Related
Company), you shall repay to the Company all or any vested shares of Company
Stock owned by you as a result of this Award Agreement or all or any of the
amount realized as a result of the sale of Company Stock awarded to you under
this Award Agreement plus any dividends or distributions paid to you in cash, to
the extent required by the Committee; so long as you have been notified in
writing of the Committee’s determination within one year of the vesting of such
Company Stock or payment of such dividends or distributions, as applicable,
under this Award Agreement. Repayment or forfeiture required under this Section
shall be enforced by the Board or its delegate, in the manner the Board or its
delegate determines to be appropriate. Your acceptance of the Restricted Stock
reflected in this Award Agreement constitutes acceptance of the forfeiture and
repayment provisions of this Section. Notwithstanding the foregoing, in the
event that a Change in Control of the Company has occurred subsequent to the
date of this Award Agreement, a determination that you have willfully engaged in
conduct that is harmful to the Company (or any Related Company) must be made by
a Committee the majority of which is made up of members who were serving as
independent directors of the Company during the three-month period immediately
preceding the Change of Control of the Company. Further, notwithstanding
anything to the contrary in this Agreement, no repayment or clawback shall be
applicable to actions that occurred either prior or subsequent to your term as a
non-employee Director.

 

5.         Cancellation of Restricted Stock.  To facilitate the cancellation of
any Restricted Stock pursuant to Section 2 above, you hereby appoint the
Corporate Secretary of the Company as your attorney in fact, with full power of
substitution, and authorize him or her, upon the occurrence of a forfeiture
pursuant to Section 2 above, to notify the Company’s registrar and transfer
agent of the forfeiture of such shares and, if necessary, to deliver to the
registrar and transfer agent the certificate representing such shares together
with instructions to cancel the shares forfeited. The registrar and transfer
agent shall be entitled to rely upon any notices and instructions delivered by
your attorney in fact concerning a forfeiture under the terms of this





2




 

Award Agreement.

 

6.         Custody of Certificates.  At the option of the Company, custody of
stock certificates evidencing the Restricted Stock shall be retained by the
Company or held in uncertificated form.

 

7.         Rights as a Shareholder.  Subject to the provisions of this Award
Agreement, you generally will have all of the rights of a holder of Company
Stock with respect to all of the Restricted Stock awarded to you under this
Award Agreement from and after the Grant Date until the shares either vest or
are forfeited, including the right to vote such shares and to receive dividends
paid thereon in accordance with the provisions of Section 3.

 

8.         Transfer Restrictions.  You may not sell, assign, transfer, pledge,
hypothecate or encumber the Restricted Stock awarded to you under this Award
Agreement prior to the time such Restricted Stock becomes fully vested in
accordance with this Award Agreement.

 

9.         Fractional Shares.  A fractional share of Company Stock will not be
issued and any fractional shares shall be paid in cash.

 

10.       Adjustments.  If the number of outstanding shares of Company Stock is
increased or decreased as a result of a stock dividend, stock split or
combination of shares, recapitalization, merger in which the Company is the
surviving corporation, or other change in the Company’s capitalization without
the receipt of consideration by the Company, the number and kind of your
unvested Restricted Stock shall be proportionately adjusted by the Committee,
whose determination shall be binding.

 

11.       Notices.  Any notice to be given to the Company under the terms of
this Award Agreement shall be addressed to the Corporate Secretary at Lumber
Liquidators Holdings, Inc., 3000 John Deere Road, Toano, Virginia 23168. Any
notice to be given to you shall be addressed to you at the address set forth
above or your last known address at the time notice is sent. Notices shall be
deemed to have been duly given if mailed first class, postage prepaid, addressed
as above.

 

12.       Applicable Securities Laws.  You may be required to execute a
customary written indication of your investment intent and such other agreements
the Company deems necessary or appropriate to comply with applicable securities
laws. The Company may delay delivery of the Restricted Stock until you have
executed such indication or agreements.

 

13.       Acceptance of Restricted Stock.  By signing this Award Agreement, you
indicate your acceptance of the Restricted Stock and your agreement to the terms
and conditions set forth in this Award Agreement which, together with the terms
of the Plan, shall become the Company’s Restricted Stock Award Agreement with
you. You also hereby acknowledge that a copy of the Plan has been made available
and agree to all of the terms and conditions of the Plan, as it may be amended
from time to time. Unless the Company otherwise agrees in writing, the
Restricted Stock granted under this Award Agreement will not become vested if
you do not accept this Award Agreement within thirty days of the Grant Date.

 





3




 

14.       Clawback.  Pursuant to Section 13.07 of the Plan, any Award granted
pursuant to the Plan is subject to such deductions, repayment and clawback as
may be required by any applicable law, government regulation or stock exchange
listing requirement (or any policy adopted by the Company pursuant to any such
law, government regulation or stock exchange listing requirement), or as
otherwise set out herein. Acceptance of the Restricted Stock granted hereunder
constitutes acceptance of the repayment provisions described in Section 13.07 of
the Plan. Notwithstanding anything to the contrary in this Agreement, no
repayment or clawback shall be applicable to actions that occurred either prior
or subsequent to your term as a non-employee Director.

 

15.       Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of your legatees, distributees, and personal representatives and the
successors of the Company. Any references herein to the Company (or any Related
Company) shall include any successor company to either.

 

16.       Section 409A.  It is intended that the delivery of shares of Stock and
the payment of dividends or other distributions under this Award Agreement will
be exempt from the requirements of Section 409A of the Code.

 

IN WITNESS WHEREOF, the Company has caused this Restricted Stock Award

Agreement to be signed, as                                         .

 

 

LUMBER LIQUIDATORS HOLDINGS, INC.

 

 

 

By:

/s/ M. Lee Reeves

 

 

M. Lee Reeves

 

 

Chief Legal Officer and Corporate Secretary

 

4

